DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 2016/0073975 A1; pub. Mar. 17, 2016).
Regarding claim 1, Hefetz et al. disclose in a first embodiment: a positron emission tomography (PET) apparatus (para. [0088]) comprising: a PET detector including a detector ring configured with a plurality of detector modules arranged in an annular shape (para. [0053], [0088]). 
In the first embodiment Hefetz et al. are silent about: processing circuitry configured to acquire information regarding a scan mode of a PET scan for a subject, and control a relative position of the detector modules in an axial direction of the detector ring based on the information.
In a further embodiment, Hefetz et al. disclose: processing circuitry configured to acquire information regarding a scan mode of a PET scan for a subject (para. [0027] teaches FOVs scan modes), and control a relative position of the detector modules in an axial direction of the detector ring based on the information (para. [0027] teaches moving detectors axially along a bore of the gantry) motivated by the benefits for improved ROIs imaging (Hefetz et al. para. [0027]).
In light of the benefits for improved ROIs imaging as taught by Hefetz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Hefetz et al.
Regarding claim 2, Hefetz et al. disclose: the processing circuitry is further configured to acquire information regarding a body site of the subject as the information regarding the scan mode (para. [0053]), and control the relative position of the detector modules so that a shift amount of the detector modules in the axial direction changes in accordance with the body site (para. [0053]).
Regarding claim 4, Hefetz et al. disclose: the PET detector includes a plurality of the detector rings arranged in the axial direction with respective center axes being aligned with each other (para. [0054], fig.2), the detector rings are configured with a plurality of detector units arranged in an annular shape, the detector units each being configured with the detector modules as many as the detector rings and arranged in the axial direction (para. [0054], fig.2), and the processing circuitry is further configured to control a relative position of the detector units in the axial direction to control the relative position of the detector modules (para. [0027], [0054], fig.2).
Regarding claim 5, Hefetz et al. disclose: the processing circuitry is further configured to control the relative position in the axial direction of the detector modules included in each of the detector units (para. [0054]).
Regarding claim 6, Hefetz et al. disclose: the processing circuitry is further configured to rotate the detector ring about a center axis or move the detector ring in the axial direction so that data in a gap part caused by shift of the detector modules in the axial direction is compensated (para. [0027], [0056]-[0057]).
Regarding claim 7, Hefetz et al. disclose: the processing circuitry is further configured to continuously move a couchtop on which the subject is placed in the axial direction on an inner side of the detector ring to perform imaging while rotating the detector ring about a center axis (para. [0080]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 2016/0073975 A1; pub. Mar. 17, 2016) in view of Watson (US 2014/0228679 A1; pub. Aug. 14, 2014).
Regarding claim 3, Hefetz et al. are silent about: the processing circuitry is further configured to acquire attenuation data indicating a distribution of attenuation coefficients in a body of the subject as the information regarding the scan mode, and control the relative position of the detector modules so that counted number of pair annihilation gamma rays detected by the PET detector at each position along the axial direction becomes uniform.
In a similar field of endeavor, Watson discloses: the processing circuitry is further configured to acquire attenuation data indicating a distribution of attenuation coefficients in a body of the subject as the information regarding the scan mode (para. [0031]), and control the relative position of the detector modules so that counted number of pair annihilation gamma rays detected by the PET detector at each position along the axial direction becomes uniform (para. [0034], [0074]-[0075]) motivated by the benefits for determining a characteristic of tissues (Watson para. [0008]).
In light of the benefits for determining a characteristic of tissues as taught by Watson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hefetz et al. with the teachings of Watson.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 2016/0073975 A1; pub. Mar. 17, 2016) in view of Inoue (US 2019/0343469 A1; pub. Nov. 14, 2019).
Regarding claim 8, Hefetz et al. are silent about: the processing circuitry is further configured to correct collected data so that deterioration of Spatial resolution caused by shift of the detector modules in the axial direction is compensated.
In a similar field of endeavor, Inoue discloses: the processing circuitry is further configured to correct collected data so that deterioration of Spatial resolution caused by shift of the detector modules is compensated (para. [0025]-[0027]) motivated by the benefits for cost effective image correction (Inoue para. [0026]-[0027]).
In light of the benefits for cost effective image correction as taught by Inoue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct the spatial resolution deterioration of Hefetz et al. with the teachings of Inoue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884